DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-13, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukaya (US 2014/0139719) (Fig. 7, Example 4).
	Regarding claim 1, Fukaya teaches a lens module (Fig. 7) comprising: 
a first lens (L1) having positive refractive power (see Table below: f1= 3.424);  
a second lens (L2) having negative refractive power (see Table below: f2 = -8.761); 
a third lens (L3) having negative refractive power (see Table below: f3 = -32.036); 
a fourth lens (L4) having positive refractive power (see Table below: f4 = 3.659);
 a fifth lens (L5) having refractive power (see Table below: f5 = -6.457); 
a sixth lens (L6) having refractive power (see Table below: f6 = 4.21); and 
a seventh lens (L7) having negative refractive power (see Table below: f7 = -2.348), an image-side surface of the seventh lens having one or more inflection points (as shown in Fig. 7: the image side surface of L7 has plurality of inflection points), wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens and the seventh lens are disposed in a sequential order from the first lens to the seventh lens (see Fig. 7: L1 to L7 sequentially arranged from the left to right or object to image side).

    PNG
    media_image1.png
    252
    460
    media_image1.png
    Greyscale

Regarding claim 2, Fukaya further teaches the lens module of claim 1, and Fukaya further teaches wherein an object-side surface of the first lens is convex (see Table 4: Surface No. 1 = +2.935286, which indicates convex), and wherein an image-side surface of the second lens is concave (Table 4: surface No. 4 = 1.789, which indicates concave).
Regarding claim 5, Fukaya teaches the lens module of claim 1, and Fukaya further teaches wherein the image-side surface of the seventh lens is concave (Table 1: surface No. 14 = 2.085, which indicates concave).
Regarding claim 6, Fukaya teaches the lens module of claim 1, and Fukaya further teaches wherein at least one or more inflection points are formed on at least one of object-side and image-side surfaces of the sixth lens (as shown in Fig. 7: the object and image side surface of L6 has plurality of inflection points).
Regarding claim 7, Fukaya teaches the lens module of claim 1, and Fukaya further teaches wherein at least one of the first to seventh lenses is formed of plastic (para [0071]).
Regarding claim 8, Fukaya teaches the lens module of claim 1, and Fukaya further teaches wherein at least one of object-side and image-side surfaces of at least one of the first to seventh lenses is aspheric (as shown in Table 4: the object and image side surfaces of all lenses i.e., L1 to L7 are aspheric, see para [0124]: “As for aspheric surfaces, an asterisk (*) after surface number i indicates that the surface concerned is an aspheric surface”, in which in Table 1 all surface of the lenses i.e., surface No. 1 to surface No. 14 has asterisk, which infers each surfaces are aspheric).
Regarding claim 9, Fukaya teaches the lens module of claim 1, and Fukaya further teaches wherein f is an overall focal length of an optical system including the first to seventh lenses and the lens module satisfies at least one of the following Conditional Expressions: [Conditional Expression] 1.0<f12/f<2.0 where f12 is a synthetic focal length of the first and second lenses, [Conditional Expression] TTL/f<1.40 where TTL is a distance from an object-side surface of the first lens to an image surface, and [Conditional Expression] R1/f >0.35 where R1 is a radius of curvature of an object-side surface of the first lens.
From Table 1: f = 4.06, R1 = 2.935286 and TTL = 5.232. and from Table below: f12 = 4.891

    PNG
    media_image2.png
    127
    446
    media_image2.png
    Greyscale

	Thus, f12/f = 4.891/4.06 = 1.2 and TTL/f = 5.232/4.06 = 1.288, R1/f = 2.935286/4.06 = 0.722, which all results satisfied claimed ranges.
Regarding claim 10, Fukaya teaches the lens module of claim 1, and Fukaya further teaches wherein the lens module satisfies at least one of the following Conditional Expressions: [Conditional Expression] −0.6<(R11-R12)/(R11+R12)<8.0 where R11 is a radius of curvature of an object-side surface of the sixth lens, and R12 is a radius of curvature of an image-side surface of the sixth lens, and [Conditional Expression] −10.0<(R5-R6)/(R5+R6)<14.0 where R5 is a radius of curvature of an object-side surface of the third lens, and R6 is a radius of curvature of an image-side surface of the third lens.
From Table 4: R5 = -158.499, R6 = 19.222, R11 = 5.867 and R12 = -3.556,
Thus, (R11-R12)/(R11+R12) = (5.867+3.556)/ (5.867-3.556) = 4.077 and 
(R5-R6)/(R5+R6) = (-158.499-19.222)/ (-158.499+19.222) = 1.27, which both results satisfied claimed ranges. 
Regarding claim 11, Fukaya teaches the lens module of claim 1, and Fukaya further teaches wherein f is an overall focal length of an optical system including the first to seventh lenses and the lens module satisfies the following Conditional Expression: [Conditional Expression] −2.0<R13/f<1.0 where R13 is a radius of curvature of an object-side surface of the seventh lens.
From Table 4: R13 = -3.417 and f = 4.06, thus
R13/f = -3.417/4.06 = -0.84, which satisfied claimed range. 

    PNG
    media_image1.png
    252
    460
    media_image1.png
    Greyscale
Regarding claim 12, Fukaya teaches the lens module of claim 1, and Fukaya further teaches wherein the lens module satisfies the following Conditional Expression: [Conditional Expression] |f1|<|f3| where f1 is a focal length of the first lens, and f3 is a focal length of the third lens.
From Table f1 = 3.424, and f3 = -32.036
Thus, |3.424| <|-32.036|
3.424 < 32.036

Regarding claim 13, Fukaya teaches a lens module (Fig. 7) comprising: 
a first lens (L1) having positive refractive power (From Table below: f1 = 3.424); 
a second lens (L2) having negative refractive power (From Table below: f2 = -8.761); 
a third lens (L3) having refractive power (From Table below: f3 = -32.036); 
a fourth lens (L4) having refractive power (From Table below: f4 = 3.659);
 a fifth lens (L5) having negative refractive power (From Table below: f5 = -6.457);
 a sixth lens (L6) having positive refractive power (From Table below: f6 = 4.210); and
 a seventh lens (L7) having negative refractive power (From Table below: f7 = -2.348), an image-side surface of the seventh lens having one or more inflection points (as shown in Fig. 7: the image side surface of L7 has plurality of inflection points), 
wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens and the seventh lens are disposed in a sequential order from the first lens to the seventh lens (see Fig. 7: L1 to L7 sequentially arranged from the left to right or object to image side).

    PNG
    media_image1.png
    252
    460
    media_image1.png
    Greyscale

Regarding claim 16, Fukaya teaches the lens module of claim 13, and Fukaya further teaches wherein at least one or more turning points formed on at least one of object-side and image-side surfaces of the seventh lens (as shown in Fig. 7, the object and image side surface of the seventh lens L7 has a curvature where the surface changes from concave to convex i.e., which infers turning point), wherein at least one of the first to seventh lenses is formed of plastic (para [0071])), and wherein at least one of object-side and image-side surfaces of at least one of the first to seventh lenses is aspheric (as shown in Table 4: the object and image side surfaces of all lenses i.e., L1 to L7 are aspheric, see para [0124]: “As for aspheric surfaces, an asterisk (*) after surface number i indicates that the surface concerned is an aspheric surface”, in which in Table 1 all surface of the lenses i.e., surface No. 1 to surface No. 14 has asterisk, which infers each surfaces are aspheric).
Regarding claim 17, Fukaya teaches the lens module of claim 13, and Fukaya further teaches wherein f is an overall focal length of an optical system including the first to seventh lenses and the lens module satisfies at least one of the following Conditional Expressions: [Conditional Expression] 1.0<f12/f<2.0 where f12 is a synthetic focal length of the first and second lenses, and [Conditional Expression] TTL/f<1.40 where TTL is a distance from an object-side surface of the first lens to an image surface.
From Table 1: f = 4.06 and TTL = 5.232. and from Table below: f12 = 4.891

    PNG
    media_image2.png
    127
    446
    media_image2.png
    Greyscale

	Thus, f12/f = 4.891/4.06 = 1.2 and TTL/f = 5.232/4.06 = 1.288, which all results satisfied claimed ranges.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukaya (US 2014/0139719) (Fig. 21, Example 11).
	Regarding claim 1, Fukaya teaches a lens module (Fig. 21) comprising: 
a first lens (L1) having positive refractive power (see Table below: f1= 3.418);  
a second lens (L2) having negative refractive power (see Table below: f2 = -6.029); 
a third lens (L3) having negative refractive power (see Table below: f3 = -112.206); 
a fourth lens (L4) having positive refractive power (see Table below: f4 = 6.434);
 a fifth lens (L5) having refractive power (see Table below: f5 = -8.836); 
a sixth lens (L6) having refractive power (see Table below: f6 = 3.055); and 
a seventh lens (L7) having negative refractive power (see Table below: f7 = -2.572), an image-side surface of the seventh lens having one or more inflection points (as shown in Fig. 21: the image side surface of L7 has plurality of inflection points), wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens and the seventh lens are disposed in a sequential order from the first lens to the seventh lens (see Fig. 7: L1 to L7 sequentially arranged from the left to right or object to image side).

    PNG
    media_image3.png
    130
    462
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    74
    476
    media_image4.png
    Greyscale

Regarding claim 3, Fukaya teaches the lens module of claim 1, and Fukaya further teaches wherein object-side surface of the third lens is convex (see Table 11: Surface No. 5 = +9.014, which indicates convex) and an image-side surface of the third lens is concave (see Table 11: Surface No. 6 = +7.703, which indicates concave).



Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hashimoto (US 2015/0070783) (Fukaya (US 2014/0139719) (Fig. 28, Example 10).
Regarding claim 1, Hashimoto teaches a lens module (Fig. 28) comprising: 
a first lens (L1) having positive refractive power (see Table below: f1 = 6.86); 
a second lens (L2) having negative refractive power (see Table below: f2 = -302.62); 
a third lens (L3) having negative refractive power (see Table below: f3 = -10.49); 
a fourth lens (L4) having positive refractive power (see Table below: f4 = 8.9); 
a fifth lens (L5) having refractive power (see Table below: f5 = 20.28); 
a sixth lens (L6) having refractive power (see Table below: f6 = -52.62); and 
a seventh lens (L7) having negative refractive power (see Table below: f7 = -10.05), an image-side surface of the seventh lens having one or more inflection points (as shown in Fig. 7: the image side surface of L7 has plurality of inflection points), 
wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens and the seventh lens are disposed in a sequential order from the first lens to the seventh lens (see Fig. 28: L1 to L7).

    PNG
    media_image5.png
    125
    381
    media_image5.png
    Greyscale

Regarding claim 4, Hashimoto teaches the lens module of claim 1, wherein an object-side surface of the fourth lens is convex (Table 10 surface No. 8 = 5.491, which indicates convex), and wherein an object-side surface of the sixth lens is convex (Table 10 surface No. 12 = 6.345, which indicates convex), and an image-side surface of the sixth lens is concave (Table 10 surface No. 13 = 4.741, which indicates concave).
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai et al. US 2014/0009843 (Fig. 1, Embodiment 1).
Regarding claim 13, Tsai teaches a lens module (Fig. 1) comprising:
 a first lens (110) having positive refractive power (para [0077]); 
a second lens (120) having negative refractive power (para [0078]); 
a third lens (130) having refractive power (para [0079]); 
a fourth lens (140) having refractive power (para [0080]); 
a fifth lens (150) having negative refractive power (para [0081]);
 a sixth lens (160) having positive refractive power (para [0082]); and 
a seventh lens (170) having negative refractive power (para [0083]), an image-side surface of the seventh lens having one or more inflection points (para [0083]), 
wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens and the seventh lens are disposed in a sequential order from the first lens to the seventh lens (see Fig. 1 and para [0076]).
Regarding claim 14, Tsai teaches the lens module of claim 13, and Tsai further teaches wherein an object-side surface of the first lens is convex and an image-side surface of the first lens is concave (para [0077]), wherein an object-side surface of the second lens is convex, and an image-side surface of the second lens is concave (para [0078]), and wherein an object-side surface of the third lens is convex (para [0079]).
Allowable Subject Matter
Claims 18-20 are allowed.
Regarding claim 18, the closest prior art Shinohara (US 2015/0009578 Fig. 2 Example 3) teaches a lens module (Fig. 5) comprising: 
a first lens (L1) having positive refractive power (see Table below: f1 = 7.296), a convex object-side surface (Table 9 surface No. 1 = 3.55154, which indicates convex) and a concave image-side surface (Table 9 surface No. 2 = 10.63988, which indicates concave); 
a second lens (L2) having refractive power (see Table below: f2 = -25.0569), a convex object-side surface (Table 9 surface No. 3 = 10.28711, which indicates convex) and a concave image-side surface (Table 9 surface No. 4 = 7.09317, which indicates concave); 
a third lens (L3) having refractive power (see Table below: f3 = 35.48) and a convex object-side surface (Table 9 surface No. 6 = 61.89348, which indicates convex); 
a fourth lens (L4) having refractive power (see Table below: f4 = -43.62) and a convex image-side surface (Table 9 surface No. 9 = -684.12145, which indicated convex); 
a fifth lens (L5) having refractive power (see Table below: f5 = 6.088); 
a sixth lens (L6) having refractive power (see Table below: f6 = 168.82), a convex object-side surface (Table 9 surface No. 12 = 11.10144, which indicates convex) and a concave image-side surface (Table 9 surface No. 13 = 12.17088, which indicates concave); and
 a seventh lens (L7) having negative refractive power (see Table below: f7 = -4.346), a concave object-side surface, and a concave image-side surface (Table 9 surface No. 15 = 2.07673, which indicates concave) having one or more inflection points (para [0055]), wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens and the seventh lens are disposed in a sequential order from the first lens to the seventh lens (Fig. 3: L1 to L7).
Shinohara fails to teach: a seventh lens having a concave object-side surface, along with the structural limitations positively recited in the independent claim 18. 
	Therefore, dependent claims 19-20 are allowed due to their claim dependency. 
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15, Fukaya (US 2014/0139719) teaches the lens module of claim 13, wherein an image-side surface of the fourth lens is convex (Table 4 surface No. 8 = -2.893, which indicates convex), wherein an object-side surface of the sixth lens is convex (Table 4 surface No. 11 = 5.867, which indicated convex), and wherein the image-side surface of the seventh lens is concave (Table 4 surface No. 14 = 2.085, which indicates concave). Fukaya fails to teach: wherein an image-side surface of the sixth lens is concave.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/            Primary Examiner, Art Unit 2872